Citation Nr: 1004036	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  09-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
Veteran's death.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to Dependents' Educational 
Assistance pursuant to Chapter 35, Title 38, United States 
Code.  

(The issue of whether the appellant's income is excessive for 
the receipt of nonservice-connected death pension benefits 
will be addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from October 1941 to 
November 1945.  He died in June 2002.  The appellant is his 
widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
Veteran's death and entitlement to Chapter 35 benefits in an 
October 2002 rating decision, which was confirmed by a June 
2007 decision of the Board; the appellant did not appeal the 
Board decision. 

2.  The additional evidence received since the June 2007 
Board decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate these claims, and does not 
raise a reasonable possibility of substantiating them.

CONCLUSIONS OF LAW

1.  With regard to the claims for service connection for the 
cause of the Veteran's death and entitlement to Chapter 35 
benefits, the June 2007 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1100, 20.1104 (2009).

2.  New and material evidence has not been received since the 
final June 2007 Board decision to reopen the claims on 
appeal.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regards to Chapter 35 education benefits, the provisions 
of the Veterans Claims Assistance Act (VCAA) have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
38 C.F.R. § 3.159(d)(3); Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  
Therefore, the Board finds that no further action is 
necessary under the statutory and regulatory duties to notify 
and assist as to the Chapter 35 benefits claim.  

With regards to the new and material evidence to reopen the 
cause of death claim, review of the claims folder reveals 
compliance with the VCAA.  The duty to notify was 
accomplished by way of VCAA letters from the RO to the 
appellant dated in February 2008, April 2008, and March 2009.  
Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about 
the information and evidence not of record that was necessary 
to substantiate her cause of death claim; (2) informing her 
about the information and evidence the VA would seek to 
provide; (3) informing her about the information and evidence 
she was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2009 letter from the RO further 
advised the appellant of the  effective date element, which 
would be assigned if service connection for cause of death 
claim was awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 
486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

In addition, with regard to his Dependency and Indemnity 
Compensation (DIC) claims, the VCAA notice letters are 
essentially compliant with the recent Court decision in Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Moreover, with regard to new and material evidence, the April 
2008 VCAA notice letter is compliant with the U.S. Court of 
Appeals for Veterans Claims (Court's)  decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), since it sufficiently 
explained the bases of the prior denials (i.e., the 
deficiencies in the evidence when the claims were previously 
considered).  Thus, the appellant has received all required 
notice in this case, such that there is no error in the 
content of VCAA notice.    

With regards to the timing of her VCAA notice, the Board sees 
the RO did not provide the appellant all necessary VCAA 
notice prior to initially adjudicating her cause of death 
claim in May 2008, the preferred sequence.  Pelegrini II, 18 
Vet. App. at 120 (2004).  But the Court in Pelegrini II also 
clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Id.  
Rather, VA need only ensure the appellant receives (or since 
has received) content-complying VCAA notice, followed by 
readjudication of her claim, such that the intended purpose 
of the notice is not frustrated and she is still provided 
proper due process.  In other words, she must be given an 
opportunity to participate effectively in the processing of 
her claim.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently held that a 
Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, VA may cure a 
timing of notice defect by taking proper remedial measures, 
such as issuing a fully compliant VCAA notice and subsequent 
SOC or SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the timing error was cured.  After providing the 
additional VCAA notice in March 2009, the RO followed by 
readjudicating the claim in the May 2009 SOC.  So each time 
after providing the required notice, the RO reconsidered the 
claim - including to address any additional evidence 
received in response to the notice.  So the timing defect in 
the notice has been rectified.  Prickett, 20 Vet. App. at 
376.  As such, the Board concludes prejudicial error in the 
timing of VCAA notice has not been demonstrated.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency).

With respect to the duty to assist, this duty has been met as 
to both the original cause of death claim and also the latter 
claim to reopen based on new and material evidence.  That is, 
the RO has secured service treatment records (STRs), relevant 
VA treatment records, and private medical evidence as 
identified and authorized by the appellant.  In addition, VA 
previously obtained a medical opinion pertaining to the 
etiology of the Veteran's cause of death consistent with the 
requirement of 38 U.S.C.A. § 5103A(a).  See also Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 
F.3d 1319, 1322 (Fed. Cir. 2008).  

The appellant, for her part, has also submitted private 
medical evidence, a death certificate, several written 
personal statements, and argument from her representative.  
There is no indication in the claims folder that the 
appellant identified and authorized VA to obtain any 
additional private records.  With regard to the Veteran's 
Social Security Administration (SSA) records, VA can end its 
efforts to obtain medical records from a Federal agency, 
including the SSA, if the VA is informed that the requested 
records do not exist or further efforts would be futile.  
38 C.F.R. § 3.159(c)(2).  Here, the VA's request for the 
Veteran's SSA records was met with a negative response in 
July 2008, with an indication that the records had been 
destroyed.  The VA also issued a Formal Finding of 
Unavailability for these SSA records in March 2009.  Notice 
of the unavailability of the records was provided to the 
appellant by the VA.  Moreover, in March 2009 and November 
2009, the appellant conceded she had no additional evidence 
to submit.  Overall, the Board is satisfied that all relevant 
evidence identified by the appellant has been secured, and 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Cause of Death with New 
and Material Evidence Analysis

When it is determined that a Veteran's death was service 
connected, his surviving spouse is generally entitled to DIC 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2009); see 
generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's 
death is service connected if it resulted from a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110; 38 C.F.R. §§ 3.1(k), 3.303.  

To establish service connection for the cause of the 
Veteran's death, the service-connected disability must be 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was 
(1) a previously nonservice-connected disability that was in 
fact incurred or aggravated by service; (2) or an already 
service-connected disability that caused or aggravated 
another disability, directly leading to the Veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

The Veteran died on June [redacted], 2002.  The causes of death listed 
on the June 2002 death certificate were aspiration pneumonia 
due to chronic obstructive pulmonary disease (COPD) due to 
hematuria.  No other principal or contributory cause of death 
was listed at that time.  At the time of his death, the 
Veteran had the following service-connected disabilities: 
varicose veins with thrombophlebitis of the right lower 
extremity, rated as 50 percent disabling; deep vein 
thrombosis of the left lower extremity, rated as 20 percent 
disabling; and a right wrist scar, rated as 0 percent 
disabling.  The combined service-connected disability rating 
was 70 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  The appellant-widow asserts that the Veteran's 
service-connected bilateral lower extremity disabilities kept 
him bedridden and allowed his pneumonia to worsen, thereby 
acting as a contributory cause of death.  In the alternative, 
she also contends that blood clots in his lungs caused by his 
service-connected bilateral lower extremity disabilities led 
to a pulmonary embolism, resulting in his death.  See January 
2004 VA Form 9; June 2006 Appellant's Brief; May 2007 
representative statement; February 2008 appellant statement.   

The RO denied service connection for the cause of the 
Veteran's death and entitlement to Chapter 35 benefits in an 
October 2002 rating decision.  In a June 2007 decision, the 
Board confirmed this denial.  The appellant did not initiate 
any appeal of the Board's decision.  Therefore, the Board's 
June 2007 decision, which subsumes the prior RO decision, is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2009).  

The appellant's claim to reopen service connection for the 
cause of the Veteran's death and entitlement to Chapter 35 
benefits was received in September 2007.  Therefore, the 
amended regulations are for application.  See 66 Fed. Reg. at 
45,620, indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The Board denied service connection for the cause of the 
Veteran's death in its June 2007 decision because it found 
that the actual causes of death listed on his death 
certificate - that is, pneumonia, COPD, and hematuria, were 
not incurred or aggravated during active military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, the 
competent medical evidence of record at that time failed to 
show that his service-connected lower extremity disabilities 
were a principal or contributory cause of his death.  See 
March 2007 VA medical opinion; June 2002 death certificate.

Evidence of record at the time of the June 2007 Board 
decision consisted of STRs; private treatment records; VA 
treatment records; various personal statements by the Veteran 
and appellant; several VA examinations; argument from the 
appellant's representative; and a June 2002 death 
certificate.  

Evidence received since the June 2007 Board decision consists 
of lay statements from the appellant; a December 2009 
Appellant Brief from her representative; and medical expense 
reports unrelated to the cause of death claim.  

The Board finds that the lay statements by the appellant and 
the December 2009 Appellant Brief from her representative are 
cumulative of evidence that was previously of record.  
Specifically, the appellant and representative's statements 
merely repeat and summarize her earlier theories regarding 
the cause of the Veteran's death.  Cumulative or redundant 
evidence is not new and material.  38 C.F.R. § 3.156(a).  In 
this regard, a lay statement which is cumulative of previous 
contentions that were considered by the decision maker at the 
time of the prior disallowance of the claim is not "new" 
evidence.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Where, as here, 
the determinative issue is one of medical causation, 
competent medical evidence is required.  The Board is not 
required to reopen a claim solely based upon lay assertions 
from the Veteran or her representative.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Indeed, in the Routen 
decision, the Court specifically noted that "[l]ay assertions 
of medical causation cannot suffice to reopen a new and 
material evidence claim under 38 U.S.C. 5108."

With respect to the remaining evidence, the Board finds that, 
although this additional evidence is "new" and, therefore, 
not cumulative or redundant of evidence on file at the time 
of the June 2007 Board decision, it nonetheless is not 
"material" within the meaning of 38 C.F.R. § 3.156(a).  

Specifically, various medical expense reports submitted by 
the appellant with respect to her death pension claim do not 
pertain or relate to her cause of death claim.  This evidence 
therefore does not relate to an unestablished fact necessary 
to substantiate the cause of death claim, and thus does not 
raise a reasonable possibility of substantiating the cause of 
death claim.  38 C.F.R. § 3.156(a).  In short, no additional 
competent medical evidence was submitted demonstrating that 
the causes of death listed on the death certificate were 
incurred or aggravated during active military service or that 
the Veteran's service-connected lower extremity disabilities 
were a principal or contributory cause of his death.     

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for the cause of the 
Veteran's death.  The claim is not reopened.  38 U.S.C.A. 
§ 5108.  Moreover, inasmuch as the appellant has not 
fulfilled this threshold burden of submitting new and 
material evidence to reopen her finally disallowed claims, 
the benefit-of-the-doubt doctrine is inapplicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Governing Law and Regulations for Chapter 35 Benefits with 
New and Material Evidence Analysis

Dependents' Educational Assistance (DEA), under Chapter 35, 
Title 38, of the United States Code, is a program of 
education or special restorative training that may be 
authorized for an eligible person, such as a surviving spouse 
and children, if the applicable criteria are met.  See 38 
U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 21.3020, 21.3021 (2009).  

Basic eligibility for certification of DEA exists for the 
spouse, surviving spouse, or child of a Veteran or 
serviceperson, if the Veteran was discharged from service 
under conditions other than dishonorable, or died in service, 
and either (1) has a permanent total service-connected 
disability, or (2) a permanent total service-connected 
disability was in existence at the date of the Veteran's 
death, or (3) died as a result of a service-connected 
disability, or, if a service member (4) is on active duty as 
a member of the Armed forces and is, for a period of more 
than 90 days, has been listed by VA concerned as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in the line of duty by a 
foreign government or power, or (5) is on active duty as a 
member of the Armed Forces and has been determined by VA to 
have a total disability permanent in nature incurred or 
aggravated in the line of duty during active military, naval, 
or air service; is hospitalized or receiving outpatient 
medical care, services, or treatment for such disability; is 
likely to be discharged or released from such service for 
such disability; and the pursuit of a course of education by 
such individual's spouse or child for which benefits under 38 
U.S.C. chapter 35 are sought occurred after December 22, 
2006.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021 (2009). 

In the previous June 2007 Board decision, the appellant's 
claim of entitlement 
to DEA benefits under Chapter 35 was denied because the 
Veteran did not have a permanent total service-connected 
disability at the date of his death, and he also did not die 
as a result of a service-connected disability.  See 38 
U.S.C.A. § 3501 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.807, 
21.3021 (2009).  Consequently, the statutory and regulatory 
requirements for Chapter 35 DEA benefits were not met at that 
time.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

The Board concludes that no evidence received since the final 
June 2007 Board decision establishes either a permanent total 
service-connected disability at the date of the Veteran's 
death, or a service-connected disability resulting in his 
death.  This evidence therefore does not relate to an 
unestablished fact necessary to substantiate the claim, and 
thus does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, the 
Board finds no new and material evidence to reopen the claim 
of entitlement to Chapter 35 DEA benefits.  The claim is not 
reopened.  38 U.S.C.A. § 5108.  


ORDER

As no new and material evidence has been received, the claim 
of service connection for the cause of the Veteran's death is 
not reopened and the appeal is denied.

As no new and material evidence has been received, the claim 
of entitlement to DEA benefits pursuant to 38 U.S.C.A. 
Chapter 35 is not reopened and the appeal is denied.   



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


